DETAILED ACTION
This Office action is in response to Amendment filed on 12/02/2022.  Claims 1, 3, 6, 7, 11, 12, 16, and 18 are amended.  Claims 2, 8, 13, and 17 are canceled.  Claims 1, 3-7, 9-12, 14-16, and 18 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 6-7), filed on 12/02/2022, with respect to the 102 rejections of claims 1, 6, 7, 12, and 16 have been fully considered but are not persuasive.  Applicant asserts that the prior art of record does not disclose or suggest “wherein the one or more tracking systems include an access control system for controlling access of individuals through access points within the enterprise” as Applicant’s amended claim 1 recites.  However, de la Huerga (US 2005/0091338 A1) discloses tracking movement of users and logging off computer terminal when authorized user moves from computer terminal beyond limited range based on locations of computer terminals whose access by authorized users are controlled and maintained via security server (Huerga: [0073], [0074], [0079], [0081]).  Therefore, the prior art of record teaches the amended claim limitations in combination.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner suggests Applicant to further clarify the access points and exactly how the access points are utilized for controlling access of individuals in order to clearly overcome the current rejections.

Response to Amendment
The Amendment filed on 12/02/2022 has been entered.

Claim Objections
Claims 2-4, 9-11, 14, 15, and 18 are objected to because of the following informalities:  
Regarding claims 2-4, “A system” should be -- The system -- (line 1); and
Regarding claims 9-11, 14, 15, and 18, “A method” should be -- The method -- (line 1).
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by de la Huerga (US 2005/0091338 A1, hereinafter “Huerga”).

Regarding claim 1, Huerga discloses:
An enterprise security system, comprising:
one or more tracking systems for tracking movement of individuals throughout an enterprise, wherein the one or more tracking systems include an access control system for controlling access of individuals through access points within the enterprise; an information technology (IT) system for providing access to computer resources within the enterprise; and a security integration system for blocking access to the computer resources based on the tracked movement of the individuals within the enterprise (tracking movement of users and logging off computer terminal when authorized user moves from computer terminal beyond limited range based on locations of computer terminals whose access by authorized users are controlled and maintained via security server, Huerga: [0073], [0074], [0079], [0081]).

Regarding claim 3, Huerga teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Huerga further discloses:
wherein the tracking systems include a surveillance system including surveillance cameras and a facial recognition module for performing facial recognition of individuals in image data captured by the surveillance cameras (tracking via facial image, Huerga: [0062]).

Regarding claim 4, Huerga teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Huerga further discloses:
wherein the security integration system determines authorized computer systems for individuals and instructs the IT system to block access to the computer systems when authorized users of the computer systems are not present (logging off computer terminal when authorized user moves from computer terminal beyond limited range, Huerga: [0074]).

Regarding claim 5, Huerga teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Huerga further discloses:
wherein the security integration system accesses an asset management database to determine locations of the computer systems within the enterprise (determining locations of computer terminals, Huerga: [0079]).

Regarding claim 6, Huerga discloses:
An enterprise security system, comprising:
one or more tracking systems for tracking movement of individuals throughout an enterprise, wherein the one or more tracking systems include an access control system for controlling access of individuals through access points within the enterprise; an employee resource management system including an employee database indicating location of desks of the employees; and a security integration system receiving a metadata stream of the tracked movement of the employees and determining whether the employees are moving to and/or from the respective desks of the employees (tracking movement of users and logging off computer terminal when authorized user moves from computer terminal beyond limited range based on locations of computer terminals whose access by authorized users are controlled and maintained via security server, Huerga: [0073], [0074], [0079], [0081]).

Regarding claim 7, Huerga discloses:
An enterprise security method, comprising:
tracking movement of individuals throughout an enterprise, wherein tracking movement includes controlling and reporting access of individuals through access points within the enterprise; providing access to computer resources within the enterprise using an authentication server; and blocking access to the computer resources based on the tracked movement of the individuals within the enterprise (tracking movement of users and logging off computer terminal when authorized user moves from computer terminal beyond limited range based on locations of computer terminals whose access by authorized users are controlled and maintained via security server, Huerga: [0073], [0074], [0079], [0081]).

Regarding claims 9-11, they do not teach or further define over the limitations in claims 3-5.  Therefore, claims 9-11 are rejected for the same reasons as set forth in the rejections of claims 3-5 above.

Regarding claim 12, Huerga discloses:
An enterprise security method, comprising:
tracking movement of individuals throughout an enterprise, wherein the tracking movement includes controlling and reporting access of individuals through access points within the enterprise; and receiving a metadata stream of the tracked movement of the individuals and determining whether the individuals are moving to and/or from the respective desks of the individuals based on information from an employee resource management system including an employee database indicating location of desks of the individuals (tracking movement of users and logging off computer terminal when authorized user moves from computer terminal beyond limited range based on locations of computer terminals whose access by authorized users are controlled and maintained via security server, Huerga: [0073], [0074], [0079], [0081]).

Regarding claims 14 and 15, they do not teach or further define over the limitations in claims 3-5.  Therefore, claims 14 and 15 are rejected for the same reasons as set forth in the rejections of claims 3-5 above.

Regarding claim 16, Huerga discloses:
An enterprise security method, comprising:
tracking systems tracking movement of individuals throughout an enterprise, wherein the tracking systems include an access control system for controlling access of individuals through access points within the enterprise; an employee resource management system including an employee database indicating location of desks of the employees; and a security integration system receiving a metadata stream of the tracked movement of the employees and determining whether the employees are moving to and/or from the respective desks of the employees by reference to information stored in the employee database (tracking movement of users and logging off computer terminal when authorized user moves from computer terminal beyond limited range based on locations of computer terminals whose access by authorized users are controlled and maintained via security server, Huerga: [0073], [0074], [0079], [0081]).

Regarding claim 18, it does not teach or further define over the limitations in claim 3.  Therefore, claim 18 is rejected for the same reasons as set forth in the rejection of claim 3 above.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446